DETAILED ACTION

This office action is in regards to a continuing application filed July 2, 2018 claiming priority to PCT/JP2016/088961 filed December 27, 2016 and foreign applications JP2016-002872 filed January 8, 2016 and JP2016-044421 filed March 8, 2016. Claims 20-25 have been cancelled without prejudice.  Claims 1-19 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. However in claim 15 of a numerical range of "1 to 100 mol% of all repeating units" is not disclosed in the specification as originally filed, nor is it deemed obvious that the compound includes 1 mol% or more of monomer A.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. However in claim 17, it is cited that “vinyl esters and allyl esters” as specific examples of monomer B, and said specification merely lists only “fatty acid vinyl esters” and fatty acid allyl esters” as monomer B, and said disclosure does not provide a basis on which it can be said that any and all vinyl esters and allyl esters may be obviously used as monomer B.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1 and 8, the plurality of L and L’ groups is indefinite. When L and L’ are present, they both cannot have a plurality.  It is either one or the other, 2 and 1 or 1 and 2.  If Applicants’ intention is together that L and L’ is a plurality, it is always a plurality since it must total 3 (=k+3-k).  In addition, L and L’ groups cannot be the same as each other since the L’ must be a hydrocarbon group and hydrocarbon groups are not hydrolysable groups or hydroxyl groups as L is limited.  Claims 2-7 and 9-13 are rejected due to their dependence on claims 1 and 8.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4R3 and/or R4 represent(s) a hydrogen atom" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "R1 and/or R2 represent(s) a hydrogen atom …" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 14, the monomer A, X, Y, Rf’, R’, Rf2, R2, and n are indefinite.  Claims 15-19 are rejected due to their dependence on claim 14. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation "wherein the monomer B is …" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (WO 2009/093568 A1 wherein US 2010/0292393 A1 is used as an English language translation) in view of Murata et al. (JP 2010-215518 A wherein US 2011/0315050 A1 is used as an English language translation) or Hoshino et al. (JP 2014-040373 A – machine translation) as evidenced by Tachihara et al. (JP 58-180597 A – machine translation), Kabushiki et al. (JP 5-194560 A – machine translation), and Amimoto et al. (JP 54-41822 A – machine translation).  
Kurihara et al. disclose fluoroalkyl alcohol­ (meth)acrylic acid derivatives that are compounds having a perfluoroalkyl group with six or fewer carbon atoms and forming a CH=CH group in the fluoroalkyl group, and that can be used as starting material monomers for water- and oil-repellents or the like [Claims; 0013-0020; working examples; reference examples], and also discloses working examples in which a mixture of said derivatives is polymerized [working examples, reference examples]. Further, Kurihara et al. also indicates that a fluorine-containing polymer prepared using said derivatives exhibits a static contact angle equivalent to that of a conventionally used homopolymer polymerized with perfluorooctylethyl acrylate, and when prepared as an aqueous dispersion, the polymer exhibits water- and oil-repellent properties equivalent to that of such a homopolymer [0011]. The scope of the invention as set forth in the instant claims encompasses numerous compounds other than those disclosed in the working examples in the specification of the present application, and the compounds disclosed in Kurihara et al. are also encompassed within the scope of the invention as set forth in the instant claims of the present application. Further, the examples of Kurihara et al. are mixtures of compounds comprising (meth)acrylic compounds and  given that Kurihara et al. indicate that the compounds disclosed can be copolymerized [0026], an effect of exhibiting excellent water- and oil-repellent properties even in copolymer form would be obvious to one of ordinary skill in the art. Kurihara et al. disclose in the examples the compounds comprise weight average molecular weights (Mw) of 20,000 to 50,000.
Kurihara et al. do not disclose fluorine­containing compounds for which the Z in general formula (1) or (2) is either (i) a phosphonic acid group represented by general formula (3) or (4), or (iii) SiLkL’(3-k). 
Murata et al. disclose that polyfluoroalkylphosphonic acid esters are widely used as starting materials for the synthesis of mold-releasing agents, and that a polyfluoroalkylphosphonic acid diester can be obtained by reacting a polyfluoroalkyl iodide with trialkyl phosphite [0016-0030; working examples; 
Further, Hoshino et al. disclose that a method for forming a water-repellent coating film by applying a water- and oil-repellent composition comprising a solvent and a fluorine-containing compound having a perfluoroalkyl group and a hydrolyzable silyl group to a base material and drying the same is known in the art, and discloses that a hydrosilylation reaction or the like can be used to prepare said fluorine-containing compound [Claims; 0048-0050; working examples]. Given that each of Kurihara et al. and Hoshino et al. indicate that the compounds disclosed in Kurihara et al. and Hoshino et al. can be used as an oil­ repellent (Kurihara et al. [Claims; 0012-0020, 0026; working examples; reference examples]; Hoshino et al. [0056, 0070]), one of ordinary skill in the art would find obvious from the teachings of Kurihara et al. and Hoshino et al. that the compound would comprise oil-repellent properties. 
A method wherein an iodine atom is introduced into the terminal end ahead of time and then the terminal end is modified is well-known prior art (Kurihara et al.: [0012-0020; reference examples]; Murata et al.: [0029-0030; reference examples]; and Hoshino et al.: [0048-0050; working examples]), therefore it is obvious to one of ordinary skill in the art in producing a compound wherein the terminal end is modified. Therefore, one of ordinary skill in the art could readily arrive at also adapting the compound having a perfluoroalkyl group with six or fewer carbon atoms disclosed in Kurihara et al. by adding a phosphonic acid group or a hydrolysable silyl group by modifying the terminal structure, and at using the modified compound in mold-releasing agent or a water- and oil-repellent.

Claims 8-13 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (WO 2009/093568 A1 wherein US 2010/0292393 A1 is used as an English language translation) in view of Murata et al. (JP 2010-215518 A wherein US 2011/0315050 A1 is used as an English language translation), Hoshino et al. (JP 2014-040373 A – machine translation), or Riess et al. (US 3,901,948 A) as .
The rejection of Claim 1 is adequately set forth in Paragraph 13 above and is incorporated herein by reference. 
Kurihara et al. do not disclose the fluorine-containing compounds that are represented by instant formula (5) and have a diene skeleton.  
Riess et al. disclose a compound having the structure represented by the general formula (1) as a fluorinated diene compound that is useful as a synthesis intermediate for use in polymerization, and in the working examples also discloses compounds having only perfluoroalkyl groups with six or fewer carbon atoms [Claims; page 3]. Such being the case, given the disclosures in Kurihara et al. and Riess et al., which relate to compounds having a similar structure, preparing a compound having the structure represented by the instant formula (5) of the instant claim by using, as a starting material, a compound having an iodine atom at the terminal end as disclosed in Kurihara et al., Murata et al., and Hoshino et al., a method wherein an iodine atom is introduced into the terminal end ahead of time and then the terminal end is modified is well-known prior art (Kurihara et al.: [0013-0020; reference examples]; Murata et al.: [0029-0030; reference examples]; and Hoshino et al.: [0048-0050; working examples]), thereof is obvious to one of ordinary skill in the art with a reasonable expectation of success. Furthermore, taking into consideration the teachings of Murata et al. and Hoshino et al., a person skilled in the art could also readily arrive at adding a phosphonic acid group or a hydrolysable silyl group by modifying the terminal structure, and at using the modified compound in a mold-releasing agent or a water- and oil-repellent. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD GRINSTED/Examiner, Art Unit 1763